       Case 4:18-cv-00338-RGE-SBJ Document 11 Filed 12/07/18 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION


MONTRAY LITTLE and
JARED CLINTON,
                                                         CIVIL NO. 4:18-cv-00338-RGE-SBJ
        Plaintiffs,

vs.

KYLE THIES, NATALIE HEINEMAN,                                ORDER REGARDING
DANA WINGERT and                                        FINAL PRETRIAL CONFERENCE
CITY OF DES MOINES, IOWA,                                      REQUIREMENTS

        Defendants.


      Pursuant to Fed. R. Civ. P. 16(e) and Local Rule 16A, IT IS ORDERED that the following

requirements for the final pretrial conference shall be met:

1.      Counsel and any pro se parties shall appear before the judge identified in the Sched-
        uling Order at the time and place set forth in the Scheduling Order, fully prepared
        to conduct the final pretrial conference.

2.      The Magistrate Judge assigned to this case is available to schedule a settlement
        conference. The parties will be required to be personally present at settlement con-
        ferences. Counsel shall confer, and contact the office of the undersigned, if they
        wish to schedule a settlement conference.

3.      Counsel and any pro se parties shall confer to prepare the Final Pretrial Order, in
        accordance with the attached form. The signed proposed final pretrial order must
        be submitted to the court at least 3 days before the date of the final pretrial confer-
        ence. It is the responsibility of plaintiff’s counsel to prepare and file the proposed
        order, but if the plaintiff is pro se, the lawyer for the defendant shall be responsible
        to prepare and file the proposed order. Separate proposals from each party will not
        be accepted. Appropriate sanctions will be imposed pursuant to Fed. R. Civ. P. 16(f)
        for failure to comply with these requirements.

4.      All motions under Fed. R. Evid. 104, Fed. R. Evid. 702, and any motions in limine
        shall be filed no less than 21 days prior to the date of the final pretrial conference.
     Case 4:18-cv-00338-RGE-SBJ Document 11 Filed 12/07/18 Page 2 of 7



5.   At least 3 days before the final pretrial conference, the parties shall file:

     a)      Trial briefs;

     b)      Proposed voir dire questions;

     c)      A stipulated statement of the case to be read during jury selection; and

     d)      Joint written proposed jury instructions, verdict forms, and/or interrogato-
             ries and email a Word format version to the trial judge's judicial assistant –
             contact information is available on the Southern District of Iowa website.
             Each requested instruction, verdict form, and/or interrogatory shall be
             separately numbered, begin on a separate page, and be double-spaced. Dis-
             puted instructions on the same issue shall be identified, for example, as 5A
             for the plaintiff’s submission and 5B for the defendant’s submission. At the
             bottom of each proposed instruction, verdict form, and/or interrogatory, the
             parties must indicate the legal authority upon which it is based, such as a
             model instruction number, statute, regulation, decision, or other authority.
             All pattern instructions must be submitted in full text form with case-
             specific modifications, such as the name of a party or witness or alternative
             language applicable.


     IT IS SO ORDERED.

     Dated: December 7, 2018.
      Case 4:18-cv-00338-RGE-SBJ Document 11 Filed 12/07/18 Page 3 of 7




      FORM OF ORDER FOR FINAL PRETRIAL CONFERENCE


               [NOTE: CAPTION OF ACTION HAS BEEN OMITTED]


      A final pretrial conference was held in this matter pursuant to Fed. R. Civ. P. 16 on
_____________________________.

The following counsel, who will try the case, appeared at the conference:

1.     For the plaintiff:
       Name(s)
       Street number and name
       City, State and Zip code
       Phone number

2.     For the defendant:
       Name(s)
       Street number and name
       City, State and Zip code
       Phone number

Accordingly,

IT IS ORDERED:


I.     The parties agree that the following facts are true and undisputed:

       A.
       B.

[NOTE: The parties should set out in full all material facts to which there is no dispute.
Special considerations should be given to such things, where relevant, as life and work
expectancy, medical and hospital bills, funeral expenses, cause of death, lost wages, and
property damage. Parties shall stipulate any undisputed fact even if the legal relevance of
the stipulated fact is questioned by one or more parties. In such instances, the stipulated
fact should be followed by an identification of the objecting party and the objection (i.e.,
“Plaintiff objects to relevance.”)]
      Case 4:18-cv-00338-RGE-SBJ Document 11 Filed 12/07/18 Page 4 of 7




II.   EXHIBITS

      A.    The parties agree that the following exhibits shall be considered to be
            already in evidence at the trial without further offer, proof or objec-
            tion. Specifically, the parties agree that both plaintiff’s and defend-
            ant’s exhibits listed under this portion (Paragraph IIA) of the final
            pretrial order are in evidence at the commencement of the trial and
            available for use by any party at any stage of the trial.

            1.     Plaintiff’s Exhibits:

                   1.     [Describe exhibit]
                   2.     [Describe exhibit]
                   3.     [Describe exhibit]

             2.    Defendant’s Exhibits:

                   A.     [Describe exhibit]
                   B.     [Describe exhibit]
                   C.     [Describe exhibit]

      B.    Parties want to introduce into evidence the following exhibits to
            which all foundation, identification, and authenticity objections are
            waived but to which an opposing party objects on the grounds noted.
            It is further agreed that any exhibit listed in this paragraph may be
            used by any other party provided that party establishes that the exhibit
            is otherwise admissible.

            1.     Plaintiff’s Exhibits:

                   4.     [Describe the exhibit, state the purpose for which it is
                          offered, and the objection thereto.]
                   5.     [Describe the exhibit, state the purpose for which it is
                          offered, and the objection thereto.]
                   6.     [Describe the exhibit, state the purpose for which it is
                          offered, and the objection thereto.]
      Case 4:18-cv-00338-RGE-SBJ Document 11 Filed 12/07/18 Page 5 of 7




             2.     Defendant’s Exhibits:

                    D.     [Describe the exhibit, state the purpose for which it is
                           offered, and the objection thereto.]
                    E.     [Describe the exhibit, state the purpose for which it is
                           offered, and the objection thereto.]
                    F.     [Describe the exhibit, state the purpose for which it is
                           offered, and the objection thereto.]

      C.     Parties want to introduce into evidence the following exhibits to
             which an opposing party will object on the grounds noted. It is
             further agreed that any exhibit listed in this paragraph may be used by
             any other party provided that party establishes the exhibit is otherwise
             admissible.

             1.     Plaintiff’s Exhibits:

                    7.     [Describe the exhibit, state the purpose for which it is
                           offered, and the objection thereto.]
                    8.     [Describe the exhibit, state the purpose for which it is
                           offered, and the objection thereto.]
                    9.     [Describe the exhibit, state the purpose for which it is
                           offered, and the objection thereto.]

             2.     Defendant’s Exhibits:

                    G.     [Describe the exhibit, state the purpose for which it is
                           offered, and the objection thereto.]
                    H.     [Describe the exhibit, state the purpose for which it is
                            offered, and the objection thereto.]
                    I.     [Describe the exhibit, state the purpose for which it is
                            offered, and the objection thereto.]

[NOTE: Any exhibits not properly listed in the Order will be subject to exclusion at trial
and any objection not indicated will be deemed waived unless this Order is modified prior
to trial to prevent manifest injustice. All exhibits shall be made available to opposing
counsel for inspection sufficiently prior to the FPTC to permit objections to be noted in
this Order. Failure to provide exhibits for inspection shall constitute a valid ground for
objection at trial and should be noted in this Order.]
       Case 4:18-cv-00338-RGE-SBJ Document 11 Filed 12/07/18 Page 6 of 7




III.   WITNESSES

       A.    Plaintiff’s Witnesses: [List witnesses, addresses and substance of
             testimony.]

             1.
             2.

       B.    Defendant’s Witnesses: [List witnesses, addresses and substance of
             testimony.]

             1.
             2.

       C.    A party listing a witness guarantees his/her presence at trial unless the
             Court and opposing counsel are notified to the contrary at least seven
             (7) days prior to trial. All parties are free to call any witness listed
             by the opposing party whether they have listed them or not.

       D.    A witness testifying by deposition must be listed with a designation
             that the testimony will be by deposition.


IV.    FACTUAL ISSUES

       A.    Plaintiff’s Factual Issues:

             1.
             2.

       B.    Defendant’s Factual Issues:

             1.
             2.

[NOTE: Each party should list all views of the major disputes which are involved in
the case.]
      Case 4:18-cv-00338-RGE-SBJ Document 11 Filed 12/07/18 Page 7 of 7




V.     LEGAL CONTENTIONS

       A.     Plaintiff’s Legal Contentions:

              1.
              2.

       B.     Defendant’s Legal Contentions:

              1.
              2.

[NOTE: Each party should set forth all theories of recovery or defense, including specifi-
cations of fault which will be raised upon at trial. The elements of each theory of recovery
and the elements of damages sought must be included.]


VI.    LEGAL ISSUES

       A.     Plaintiff’s Legal Issues:

              1.
              2.

       B.     Defendant’s Legal Issues:

              1.
              2.

[NOTE: The parties should set forth any legal questions which are likely to arise at trial.
This should include such things as: a legal dispute as to the elements of plaintiff’s cause of
action or whether recovery is barred as a matter of law by a particular defense; whether, as
a matter of law, a particular defense would apply; any legal dispute as to the measure,
elements, or recovery of damage claimed by the plaintiff; any unusual evidentiary ques-
tions which are likely to arise at trial; and whether the statute of frauds or the parol evidence
rule will be raised, etc.]

PAGE NUMBERS SHALL BE CENTERED AT THE BOTTOM OF EACH PAGE
                 OF THE PROPOSED ORDER
